Citation Nr: 1720619	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  17-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bursitis of the body due to blunt force trauma from an automobile injury.  

2.  Entitlement to service connection for a left hand disability, to include limited motion and radiating pain, due to an automobile injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty for training from July 19 to August 2, 1958, with additional Reserves service from January 1956 to January 1966, including periods of active duty for training.   

This appeal is before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he currently suffers from bursitis of the body and a left hand disability, to include limited motion and radiating pain, due to an automobile injury in-service.  A July 1958 treatment record notes the Veteran was struck by a vehicle, injuring his left middle finger and incurring a contusion to the abdomen.  No additional injuries were reported.  

An August 2002 private treatment record states the Veteran complained of left hip, leg, and back pain.  Assessment was back pain, probable left trochanteric bursitis.  An April 2016 statement from Dr. T. notes the Veteran was reservist from 1956 to 1966 and was injured while on active duty in July 1958.  Dr. T. opined that as a result, the Veteran now suffers from bursitis of the left hand, a painful condition that causes swelling and limited range of motion.  However, this opinion lacks any rationale.  

The Board notes that the Veteran is already service connected for a scar on his left middle finger and for arthritis of the left third metacarpal joint.  He was afforded a VA examination in August 2015 to assess the severity of these service-connected disabilities.  The examination revealed the Veteran's range of motion testing on his left hand was abnormal.  There was also pain on use and imaging revealed arthritis significantly more in his left third metacarpal joint than in his first or second joint, which would be consistent with traumatic arthritis of the third metacarpal joint.  

The Board finds VA examinations are necessary to determine the nature and etiology of the Veteran's bursitis and left hand disability.  Indeed, the Veteran was struck by a vehicle in-service, currently claims pain in his left hip, leg, and back, was found to have probable left trochanteric bursitis, and asserts such disability is the result of service.  Additionally, he injured his left hand when struck by a vehicle in-service, currently has bursitis of the left hand, limited range of motion, pain, and arthritis, and Dr. T. found a connection between his current condition and service.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran where he has been treated for his claimed bursitis of the body and left hand disability.  Provide him release forms to complete for any private doctors.  He should provide a release form for VA to get all his records from Dr. T., who submitted an opinion on his behalf, as well as any other physician that has treated him for the claimed conditions since service.  If he does so, make all efforts to obtain private records and any VA records he references.

2. DO NOT schedule the examination until all available VA and private medical records identified by the Veteran are obtained.

3. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bursitis of the body and left hand disability.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner is requested to offer the following opinion with full supporting rationale:

Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed bursitis of the body and left hand disability, to include limited motion and radiating pain, was incurred in or a result of a disease or injury sustained during active duty service, noting his July 1958 motor vehicle accident.  The examiner should keep in mind that the Veteran is already separately service connected for a scar on his left middle finger and for arthritis of the left third metacarpal joint.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




